DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 2/23/2021 is acknowledged. 
Claims 16-20 are withdrawn by the applicant as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 2/23/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Solar (US Pub No. 2018/0008801) in view of Pai (US Pub No. 2015/0360002).

    PNG
    media_image1.png
    282
    650
    media_image1.png
    Greyscale


Regarding claim 1, Solar discloses (Figures 1-2) a handle (see annotated figure above); a guide tube (12) coupled to the handle (Figure 1); a guide passage (solution lumen as disclosed in Paragraph 0029) extending through the handle and through the guide tube (Figures 1-2) (Paragraphs 0028-0029) and at least one contrast flush hole (20) in a straight part of the guide tube (Figures 2-3) (Paragraphs 0028-0029 and 0034).
Solar fails to disclose a steering assembly configured to deflect a distal bendable part of the guide tube.
Pai, in the analogous art of catheters, teaches (Figures 1) a catheter (20) that includes a steering assembly (control handle as disclosed in Paragraph 0008 and also, clearly shown in Figure 1 on handle assembly 22) configured to deflect a distal bendable part (12) of the catheter (clearly shown in Figure 1) (Paragraph 0008). Since both Solar and Pai are directed to catheters that go through vessels, then it would Pai, Paragraph 0008). 
 Regarding claim 2, Solar modified by Pai further discloses wherein the at least one contrast flush hole (Solar, 20) extends from an inner surface to an outer surface of the guide tube (clearly shown in Figure 2 of Solar) (Paragraphs 0028-0029) [In order to deliver contrast fluid from the solution lumen as disclosed in Paragraph 0029].
Regarding claim 3, Solar modified by Pai further discloses wherein the at least one contrast flush hole (Solar, 20) extends from the guide passage through the entirety of the guide tube in a radial direction (clearly shown in Figure 2 of Solar) (Paragraphs 0028-0029) [In order to deliver contrast fluid from the solution lumen as disclosed in Paragraph 0029].
Regarding claim 9, Solar modified by Pai further discloses wherein when the distal bendable part of the guide tube is bent, an opening at a distal end of the guide tube is directly adjacent the at least one contrast flush hole [Solar modified by Pai as a whole would result in the opening at a distal end of the guide tube to be directly adjacent the at least one contrast flush hole when the distal bendable part is bent similar to what is shown in Figure 1 of Pai]

Claims 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Solar (US Pub No. 2018/0008801) in view of Pai (US Pub No. 2015/0360002) as applied to claim 1 above, and further in view of Bonnette (US Pub No. 2014/0276602).
Regarding claims 4-8, Solar modified by Pai discloses all of the elements of claim 1 above except for wherein the at least one contrast flush hole comprises a plurality of contrast flush holes at a particular location along a longitudinal axis of the guide tube (claims 4 and 6), wherein the contrast flush holes are opposite one another (claim 5), wherein the contrast flush holes comprise a first pair of contrast flush holes at a first location along a longitudinal axis of the guide tube and a second pair of contrast flush holes at a second location along the longitudinal axis (claim 7) and wherein the first pair of contrast flush holes is radially offset from the second pair of contrast flush holes (claim 8).  
Bonnette, in the same field of endeavor, teaches (Figures 1-4) a catheter system that includes a plurality of contrast flush holes (30) (Holes 30 can deliver contrast media as disclosed in Paragraph 0024) at a particular location along a longitudinal axis of the guide tube (Figures 1 and 4), wherein the contrast flush holes are opposite one another (clearly shown in Figures 1 and 4) (Paragraph 0027), wherein the contrast flush holes comprise a first pair of contrast flush holes at a first location along a longitudinal axis of the guide tube and a second pair of contrast flush holes at a second location along the longitudinal axis (clearly shown in Figures 1 and 4) (Paragraph 0027) and wherein the first pair of contrast flush holes is radially offset from the second pair of contrast flush holes (clearly shown in Figures 1 and 4) (Paragraph 0027). 
Regarding claim 10, Solar modified by Pai discloses all of the elements of claim 1 above except for a plurality of regularly spaced apart radiopaque measuring markers on the guide tube.  
Bonnette, in the same field of endeavor, teaches (Figures 1-4) a catheter system that includes a plurality of regularly spaced apart radiopaque measuring markers (44A-B) on the catheter (clearly shown in Figure 2) (Paragraph 0029). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Solar modified by Pai to have included a plurality of regularly spaced apart radiopaque measuring markers on the guide tube as taught by Bonnette, in order to facilitate the positioning of the catheter within the vessel (Bonnette, Paragraph 0029).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette (US Pub No. 2014/0276602) in view of Pai (US Pub No. 2015/0360002).
Regarding claim 11, Bonnette discloses (Figures 1-4) a handle (18); a guide tube (22) coupled to the handle (Figure 1); a guide passage (32) extending through the handle and through the guide tube (Figures 1 and 3A) (Paragraph 0020) and a plurality of regularly spaced apart radiopaque measuring markers (44A-B) on a straight part of the guide tube (Figure 2) (Paragraph 0029).
Bonnette fails to disclose a steering assembly configured to deflect a distal bendable part of the guide tube.
Pai, in the analogous art of catheters, teaches (Figures 1) a catheter (20) that includes a steering assembly (control handle as disclosed in Paragraph 0008 and also, clearly shown in Figure 1 on handle assembly 22) configured to deflect a distal bendable part (12) of the catheter (clearly shown in Figure 1) (Paragraph 0008). Since both Bonnette and Pai are directed to catheters that go through vessels, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Bonnette to have included a steering assembly configured to deflect a distal bendable part of the guide tube as taught by Pai, in order to facilitate the surgical procedure by permitting the medical personnel to adjust the direction of advancement of the distal end of the guide tube (Pai, Paragraph 0008). 
Regarding claim 15, Bonnette modified by Pai further discloses wherein the radiopaque measuring markers (Bonnette, 44A-B) comprise a first radiopaque 44A) and an adjacent second radiopaque measuring marker (44B), the catheter further comprising: at least one contrast flush hole (30) (Holes 30 can deliver contrast media as disclosed in Paragraph 0024) between the first radiopaque measuring marker and the second radiopaque measuring marker (clearly shown in Figure 2).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Solar (US Pub No. 2018/0008801) in view of Pai (US Pub No. 2015/0360002) and further in view Stone (US Pub No. 2016/0256120).
Regarding claims 11 and 12, Solar discloses (Figures 1-2) a handle (see annotated figure above); a guide tube (12) coupled to the handle (Figure 1) and a guide passage (solution lumen as disclosed in Paragraph 0029) extending through the handle and through the guide tube (Figures 1-2) (Paragraphs 0028-0029).
Solar fails to disclose a steering assembly configured to deflect a distal bendable part of the guide tube.
Pai, in the analogous art of catheters, teaches (Figures 1) a catheter (20) that includes a steering assembly (control handle as disclosed in Paragraph 0008 and also, clearly shown in Figure 1 on handle assembly 22) configured to deflect a distal bendable part (12) of the catheter (clearly shown in Figure 1) (Paragraph 0008). Since both Solar and Pai are directed to catheters that go through vessels, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Solar to have included a steering assembly configured to deflect a distal bendable part of the guide tube as Pai, Paragraph 0008). 
Solar also fails to disclose a plurality of regularly spaced apart radiopaque measuring markers on a straight part of the guide tube and wherein each of the radiopaque measuring markers comprises a complete circle extending around the circumference of the guide tube in a plane perpendicular to a longitudinal axis of the guide tube.
Stone’s first embodiment teaches (Figure 6) a catheter (601) that includes a plurality of regularly spaced apart radiopaque measuring markers (603-611) on a straight part of the guide tube (Figure 6) (Paragraph 0031) and wherein each of the radiopaque measuring markers comprises a complete circle (Markers are rings as disclosed in Paragraph 0031 which are complete circles) extending around the circumference of the guide tube in a plane perpendicular to a longitudinal axis of the guide tube (Figure 6) (Paragraph 0031). Since both Solar and Stone are directed to catheters that go through vessels, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Solar to have included a plurality of regularly spaced apart radiopaque measuring markers on a straight part of the guide tube and wherein each of the radiopaque measuring markers comprises a complete circle extending around the circumference of the guide tube in a plane perpendicular to a longitudinal axis of the guide tube as taught by Stone’s first embodiment, in order to facilitate the surgical Stone, Paragraph 0006). 
Regarding claims 11 and 13, Solar discloses (Figures 1-2) a handle (see annotated figure above); a guide tube (12) coupled to the handle (Figure 1) and a guide passage (solution lumen as disclosed in Paragraph 0029) extending through the handle and through the guide tube (Figures 1-2) (Paragraphs 0028-0029).
Solar fails to disclose a steering assembly configured to deflect a distal bendable part of the guide tube.
Pai, in the analogous art of catheters, teaches (Figures 1) a catheter (20) that includes a steering assembly (control handle as disclosed in Paragraph 0008 and also, clearly shown in Figure 1 on handle assembly 22) configured to deflect a distal bendable part (12) of the catheter (clearly shown in Figure 1) (Paragraph 0008). Since both Solar and Pai are directed to catheters that go through vessels, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Solar to have included a steering assembly configured to deflect a distal bendable part of the guide tube as taught by Pai, in order to facilitate the surgical procedure by permitting the medical personnel to adjust the direction of advancement of the distal end of the guide tube (Pai, Paragraph 0008). 
Solar also fails to disclose a plurality of regularly spaced apart radiopaque measuring markers on a straight part of the guide tube and wherein a fixed distance between each of the radiopaque measuring markers exists.
Figure 2) a catheter (201) that includes a plurality of regularly spaced apart radiopaque measuring markers (205) on a straight part of the guide tube (Figure 2) (Paragraph 0028) and wherein a fixed distance between each of the radiopaque measuring markers exists (clearly shown in Figure 2) (Paragraph 0028). Since both Solar and Stone are directed to catheters that go through vessels, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Solar to have included a plurality of regularly spaced apart radiopaque measuring markers on a straight part of the guide tube and wherein a fixed distance between each of the radiopaque measuring markers exists as taught by Stone’s second embodiment, in order to facilitate the surgical procedure by detecting and tracking the movement of the catheter in real time (Stone, Paragraph 0006). 
Regarding claim 14, Solar modified by Pai and Stone’s second embodiment discloses all of the elements of claim 13 above including twenty of the radiopaque measuring markers (Stone, 205) (clearly shown in Figure 2 of Stone which shows more than twenty radiopaque measuring markers 205) but fails to disclose the fixed distance of the markers equals to 1 cm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the radiopaque measuring markers of Solar modified by Pai and Stone’s second embodiment to have a fixed distance equal to 1cm since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A))
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/           Examiner, Art Unit 3771